Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant's submission filed on 3/3/2020.  Claims 1-20 have been previously allowed. 
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for allocating transaction blocks on a block chain utilizing smart contracts. 

The examiner noted in Notice of Allowance mail date 11/12/2020 that applicant’s claim amendment(s) filed on 10/1/2020, where sufficient to overcome the prior art. 

The examiner submits for the record that the reference(s) noted in applicant’s Information Disclosure Statement (IDS) submitted on 3/3/2021 have been considered. The examiner further submits that neither of the noted reference(s) alone or in combination precludes the allowability of applicant’s claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497